Name: Council Decision (EU) 2015/771 of 7 May 2015 on the position to be taken on behalf of the European Union within the Joint Committee established under the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons, as regards the amendment of Annex III (Mutual recognition of professional qualifications) to that Agreement
 Type: Decision
 Subject Matter: employment;  health;  EU institutions and European civil service;  education;  international law;  Europe;  tariff policy
 Date Published: 2015-05-14

 14.5.2015 EN Official Journal of the European Union L 121/7 COUNCIL DECISION (EU) 2015/771 of 7 May 2015 on the position to be taken on behalf of the European Union within the Joint Committee established under the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons, as regards the amendment of Annex III (Mutual recognition of professional qualifications) to that Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 46, 53 and 62, in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons (1) (the Agreement) was signed on 21 June 1999 and entered into force on 1 June 2002. (2) Pursuant to Article 18 of the Agreement, amendments to Annex III (Mutual recognition of professional qualifications) thereto are to be adopted by decision of the Joint Committee established under Article 14 of the Agreement (the Joint Committee). (3) In order to maintain the consistent and correct application of legal acts of the Union and to avoid administrative, and possibly legal, difficulties, Annex III (Mutual recognition of professional qualifications) to the Agreement should be amended to take account of new legal acts of the Union to which the Agreement does not currently refer. (4) It is appropriate to establish the position to be taken on behalf of the Union within the Joint Committee as regards the amendment of Annex III (Mutual recognition of professional qualifications) to the Agreement. (5) The position of the Union within the Joint Committee should therefore be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted on behalf of the European Union within the Joint Committee established under Article 14 of the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons (the Joint Committee), as regards the amendment of Annex III (Mutual recognition of professional qualifications) thereto shall be based on the draft Decision of the Joint Committee attached to this Decision. Minor technical changes to the draft Decision may be agreed by the representatives of the Union within the Joint Committee without the need for a further Council Decision. Article 2 After its adoption, the Decision of the Joint Committee shall be published in the Official Journal of the European Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 7 May 2015. For the Council The President E. RINKÃ VIÃ S (1) OJ L 114, 30.4.2002, p. 6. DRAFT DECISION No ¦/2015 OF THE JOINT COMMITTEE established under Article 14 of the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons of ¦ amending Annex III (Mutual recognition of professional qualifications) to that Agreement THE JOINT COMMITTEE, Having regard to the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons (1) (the Agreement), and in particular Articles 14 and 18 thereof, Whereas: (1) The Agreement was signed on 21 June 1999 and entered into force on 1 June 2002. (2) Annex III (Mutual recognition of professional qualifications) to the Agreement was replaced by Decision No 2/2011 of the EU-Swiss Joint Committee (2) and should be updated to take into account new legal acts of the European Union and Switzerland since that date, HAS ADOPTED THIS DECISION: Article 1 Annex III (Mutual recognition of professional qualifications) to the Agreement is amended as set out in the Annex to this Decision. Article 2 This Decision is drawn up in Bulgarian, Croatian, Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Romanian, Slovak, Slovenian, Spanish and Swedish languages, the texts in each of these languages being equally authentic. Article 3 This Decision shall enter into force on the date of its adoption by the Joint Committee. Done at ¦, For the Joint Committee The Chairperson (1) OJ L 114, 30.4.2002, p. 6. (2) OJ L 277, 22.10.2011, p. 20. ANNEX Annex III (Mutual recognition of professional qualifications) to the Agreement between the European Community and its Member States, of the one part, and the Swiss Confederation, of the other, on the free movement of persons is hereby amended as follows: 1. under SECTION A: ACTS REFERRED TO the following indents are added to point 1a:  Commission Regulation (EU) No 623/2012 of 11 July 2012 amending Annex II to Directive 2005/36/EC of the European Parliament and of the Council on the recognition of professional qualifications (OJ L 180, 12.7.2012, p. 9);  Communication from the Commission  Notification of the professional associations or organisations fulfilling the conditions of Article 3(2) listed under Annex I to Directive 2005/36/EC (OJ C 182, 23.6.2011, p. 1);  Communication from the Commission  Notification of evidence of formal qualifications  Directive 2005/36/EC on recognition of professional qualifications (Annex V) (OJ C 183, 24.6.2011, p. 1);  Communication from the Commission  Notification of evidence of formal qualifications  Directive 2005/36/EC on recognition of professional qualifications (Annex V) (OJ C 367, 16.12.2011, p. 5);  Communication from the Commission  Notification of evidence of formal qualifications  Directive 2005/36/EC on recognition of professional qualifications (Annex V) (OJ C 244, 14.8.2012, p. 1);  Communication from the Commission  Notification of evidence of formal qualifications  Directive 2005/36/EC on recognition of professional qualifications (Annex V) (OJ C 396, 21.12.2012, p. 1);  Communication from the Commission  Notification of evidence of formal qualifications  Directive 2005/36/EC on recognition of professional qualifications (Annex V) (OJ C 183, 28.6.2013, p. 4);  Communication from the Commission  Notification of evidence of formal qualifications  Directive 2005/36/EC on recognition of professional qualifications (Annex V) (OJ C 301, 17.10.2013, p. 1). ; 2. in point 1g, the following entries are added: Country Title Medical oncology Minimum period of training: 5 years Switzerland Medizinische Onkologie Oncologie mÃ ©dicale Oncologia medica Country Title Medical genetics Minimum period of training: 4 years Switzerland Medizinische Genetik GÃ ©nÃ ©tique mÃ ©dicale Genetica medica ; 3. in point 1g, the entry concerning the heading General (internal) medicine is replaced by the following: Country Title General (internal) medicine Minimum period of training: 5 years Switzerland Allgemeine Innere Medizin MÃ ©decine interne gÃ ©nÃ ©rale Medicina interna generale ; 4. in point 1i, the following entry is added: Country Evidence of formal qualifications Body awarding the evidence of qualifications Professional title Reference date Switzerland 3. Diplomierte Pflegefachfrau HF, diplomierter Pflegefachmann HF InfirmiÃ ¨re diplÃ ´mÃ ©e ES, infirmier diplÃ ´mÃ © ES Infermiera diplomata SSS, infermiere diplomato SSS HÃ ¶here Fachschulen, die staatlich anerkannte BildungsgÃ ¤nge durchfÃ ¼hren Ã coles supÃ ©rieures qui proposent des filiÃ ¨res de formation reconnues par l'Ã tat Scuole specializzate superiori che propongono dei cicli di formazione riconosciuti dallo Stato Pflegefachfrau, Pflegefachmann InfirmiÃ ¨re, infirmier Infermiera, infermiere 1 June 2002 ; 5. in point 1m, the table is replaced by the following: Country Evidence of formal qualifications Body awarding the evidence of qualifications Professional title Reference date Switzerland 1. Diplomierte Hebamme Sage-femme diplÃ ´mÃ ©e Levatrice diplomata Schulen, die staatlich anerkannte BildungsgÃ ¤nge durchfÃ ¼hren Ã coles qui proposent des filiÃ ¨res de formation reconnues par l'Ã tat Scuole che propongono dei cicli di formazione riconosciuti dallo Stato Hebamme Sage-femme Levatrice 1 June 2002 2. [Bachelor of Science [Name of the UAS] in Midwifery] Bachelor of Science HES-SO de Sage-femme  (Bachelor of Science HES-SO in Midwifery) Bachelor of Science BFH Hebamme (Bachelor of Science BFH in Midwifery) Bachelor of Science ZFH Hebamme (Bachelor of Science ZHAW in Midwifery) Schulen, die staatlich anerkannte BildungsgÃ ¤nge durchfÃ ¼hren Ã coles qui proposent des filiÃ ¨res de formation reconnues par l'Ã tat Scuole che propongono dei cicli di formazione riconosciuti dallo Stato Hebamme Sage-femme Levatrice 1 June 2002 .